Citation Nr: 0313676	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  97-22 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.

(The issue of entitlement to service connection for a 
thoracic spine disability will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1977, April 1980 to June 1984, and from May 1988 to 
July 1992.  She also served in the U. S. Air Force Reserve to 
include on inactive duty training status on June 2, 1994.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Further development will be conducted on the issue of 
entitlement to service connection for a thoracic spine 
disability pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9).  
See also VAOPGCPREC 1-2003 (May 21, 2003).


FINDING OF FACT

1.  The original injury to the cervical spine occurred in 
January 1994 when the veteran was in civilian status.

2.  The preservice cervical spine injury resulting in a 
cervical strain with radiculopathy in the C6 distribution and 
global C5-T1 motor loss underwent a chronic increase in 
severity as a result of an injury which occurred during 
inactive duty training on June 2, 1994. 


CONCLUSION OF LAW

A preservice cervical spine injury with cervical strain and 
radiculopathy in the C6 distribution and global C5-T1 motor 
loss was aggravated during inactive duty training.  
38 U.S.C.A. §§ 101, 1153, 1131 (West 2002); 38 C.F.R. § 3.306 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

In this regard the veteran was notified of the requirements 
necessary to establish her claims in the statement of the 
case, supplemental statements of the case, and correspondence 
from the RO.  The veteran was also informed of what evidence 
the VA would obtain.  Quartuccio v. Principi, 16 Vet. App. 
182 (2002).

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
her pending claim have been collected for review.  The Board 
requested additional VA examination and opinions.  She was 
also afforded a hearing before the undersigned Veterans Law 
Judge in June 2002.  Accordingly, the Board finds that the 
requirements under the VCAA have been met.  

As noted above, in August 2002, the Board undertook 
additional development of the evidence pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002), which included obtaining additional VA 
examinations.  As a result of the development, the Board 
obtained evidence.  


However, the United States Court of Appeals for the Federal 
Circuit has recently invalidated the regulations, which 
empowered the Board to consider additional evidence without 
prior RO review in the absence of a waiver of such review by 
the veteran or his representation.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003). Although the RO has not 
had the opportunity to review the additional evidence 
received in conjunction with the Board's development, in 
light of the grant of the benefit, the Board finds that this 
decision will not prejudice the veteran. Bernard v. Brown, 4 
Vet. App. 384 (1993)


Factual Background

The available service medical records that during the 
veteran's second period of service in March 1981 she 
complained of a 2-week period of lower thoracic/upper lumbar 
pain.  The diagnosis was mild muscle spasm thoracic 
paraspinals.  She was advised to improve her posture. During 
the third period of service in June 1990 she complained of 
left flank pain.  The diagnosis was probable muscle pain.  

In August 1990, the veteran suffered closed head trauma, 
multiple facial abrasions, lacerated lip, and fractured tooth 
when she flipped on her bicycle.  The May1992 report of the 
examination conducted prior to discharge shows that the spine 
and musculoskeletal system was considered clinically normal.  
She denied a history of recurrent back pain.  

On February 8, 1994, the veteran was seen at the dispensary 
for complaints of neck and shoulder pain.  She reported that 
she was involved in a motor vehicular accident on January 17, 
1994.  She was given Motrin and physical therapy was 
recommended.  On June 3, 1994, the veteran reported that she 
slipped in the laboratory and twisted her back while trying 
to break her fall.  The diagnostic assessment was 
musculoskeletal spasm of the upper back.  

At the June 1994 retirement examination from the U. S. Air 
Force Reserve, the veteran reported the January 1994 
automobile accident.  She also stated that she aggravated her 
previous back injury in June 1994 with heavy lifting.  The 
veteran's musculoskeletal system was considered clinically 
normal.  

A November 1994 private chiropractic report shows that the 
veteran complained of neck pain and stiffness with radiating 
pain to the lower back.  She reported that she was involved 
in a automobile accident on January 17, 1994.  The examiner 
reported that magnetic resonance imaging (MRI) revealed 
central L5-S1 herniated disc.  The diagnoses included 
resolved cervical sprain, chronic cervical muscular strain, 
and resolved cervical syndrome and symptomatology of left 
upper extremity.

In August 1996 was a statement from a fellow Reserve officer 
which is to the effect that the officer saw the veteran on 
June 2, 1994 step into a hole injuring her foot and back.  In 
June 1997, the veteran submitted statements of fellow members 
of service who reported that they witnessed the veteran 
having problems with back pain in 1995 and 1996.  

VA outpatient records dated between 1996 and 2000 show that 
the veteran received treatment including physical therapy for 
neck and back pain.  A May 1997 VA radiological report notes 
mild degenerative disease at the C7-T1 level.  

At a June 2002 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the veteran reported her medical 
history and described her current symptoms.  She denied 
having an inservice accident in the laboratory.  She reported 
that she was involved in an automobile accident in January 
1994 and re-injured her back while serving on active reserve 
duty on June 2, 1994.  She stated that she stepped in a hole 
while carrying a litter.  She also submitted a duplicate 
written statement from a fellow service nurse.  The nurse 
stated that she witnessed the veteran injure her foot and 
back when she fell in a hole.  

A VA examination was conducted in January 2003.  The examiner 
reviewed the claims folder and in reporting the veteran's 
history, it was noted that the veteran sustained two cervical 
spine injuries in 1994.  In January 1994 she sustained a 
whiplash injury in an automobile accident as a civilian and 
on June 2, 1994 she sustained a fall carrying boxes while on 
duty and injured her neck.  Further, it was reported that a 
1995 X-ray revealed degenerative changes at the C5-6 level.  
The physical examination revealed cervical pain, tenderness, 
and cervical spasm.  

In a February 2003 addendum the VA examiner reported that X-
rays of the cervical segment of the spine revealed narrowed 
disc space at the C7-T1 level with slight loss from lordotic 
curve.  The examiner stated that the initial injury in 
January 1994 probably set the stage for further neck injury.  
She re-aggravated the whiplash injury in June 1994.  She 
developed degenerative changes through the years as a result 
of the subtle ligamentous instabilities she might have had.  

The examiner concluded that it was at least as likely as not 
that the veteran's cervical strain, degenerative changes and 
radiculopathy were related to her previous history of neck 
injury.  The definitive diagnoses were C6 radiculopathy on 
the left side with decrease in function in the C5 through T1 
distribution and history of neck strain due to motor vehicle 
accident in January 1994 which sounded like a whiplash type 
injury which was re-aggravated in June 1994 when she had a 
twisting injury while lifting boxes.  


Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or ACDUTRA, or for from injury incurred in or aggravated 
during a period of inactive duty training.  38 U.S.C.A. §§ 
101(24), 1110, 1131.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A preexisting disease or injury will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease. 38 U.S.C.A. § 1153.

The Board notes that the veteran's complete service medical 
records are unavailable.  Several attempts by the RO to 
locate service medical records pertinent to the veteran's 
claims for service connection have been unsuccessful.  

The United States Court of Appeals for Veterans Claims 
(Court), in O'Hare v. Derwinski, 1 Vet. App. 365 (1991), held 
that the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is "heightened" where the service medical records 
are presumed destroyed.

To summarize, the veteran, who is also a nurse, is qualified 
to provided a description of her injuries and symptom and to 
offer a medical opinion concerning the etiology of her 
disorders.  Espiritu V. Derwinski, 2 Vet. App. 492, 
494(1992).

In this regard the evidence indicates that, while on civilian 
status, the veteran sustained an injury to her neck in an 
automobile accident.  She maintains that she re-injured her 
neck when she stepped in a hole while on inactive duty 
training on June 2, 1994.  The service administrative records 
confirm that she was on inactive duty training status on June 
2, 1994.  

Additionally, the June 3, 1994 dispensary report confirms 
that she injured her back.  The Board is aware of some 
discrepancies in the manner of the injury.  The dispensary 
report indicates it happened in a laboratory.  The veteran 
and two fellow service persons indicate that it occurred 
while carrying a litter when she fell in a hole.  The veteran 
during the recent VA examination indicated it occurred when 
she was carrying boxes.  Regardless, the Board is satisfied 
that a fall occurred on June 2, 1994 which resulted in a neck 
injury.  

Additionally a VA examiner in the February 2003 addendum 
opined the cervical spine disability was due to an injury to 
the neck which occurred during a motor vehicle accident in 
January 1994 and which was re-aggravated by the injury in 
June 1994.  The evidence of record does not contradict this 
opinion.

Accordingly, it is the judgment of the Board that the 
original injury of the cervical spine existed prior to the 
veteran's period of inactive duty training on June 2, 1999 
and was aggravated by the injury which occurred on that date 
and resulted in the residuals of cervical strain with 
radiculopathy in the C6 distribution and global C5-T1 motor 
loss.  Thus, service connection is warranted.  


ORDER

Service connection for the residuals of cervical strain with 
radiculopathy in the C6 distribution and global C5-T1 motor 
loss, is granted.  



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



